UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-04704 Primary Trend Fund, Inc. (Exact name of registrant as specified in charter) 700 N. Water Street, Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Lilli Gust Arnold Investment Counsel Incorporated 700 N. Water Street, Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 271-2726 Date of fiscal year end:June 30 Date of reporting period:September 30, 2007 Item 1.SCHEDULE OF INVESTMENTS. Portfolio of Investments September 30, 2007 (Unaudited) The Primary Trend Fund Shares or Principal Market Amount Cost Value COMMON STOCKS 81.1% 9,000 Abbott Laboratories (Pharmaceuticals) $ 298,404 $ 482,580 35,000 ADC Telecommunications, Inc.* (Communications Equipment) 573,489 686,350 5,000 Allstate Corp. (Insurance) 135,401 285,950 5,000 Amgen, Inc.* (Biotechnology) 274,475 282,850 10,000 Anheuser-Busch Companies, Inc. (Beverages) 350,805 499,900 23,333 Aqua America, Inc. (Water Utilities) 479,140 529,192 5,000 AstraZeneca plc (Pharmaceuticals) 244,807 250,350 5,000 Best Buy Co., Inc. (Specialty Retail) 232,057 230,100 6,998 BP plc (Oil, Gas and Consumable Fuels) 143,640 485,311 20,000 CBS Corp. (Media) 569,600 630,000 12,000 Coca-Cola Co. (Beverages) 512,540 689,640 35,000 Del Monte Foods Co. (Food Products) 398,498 367,500 10,000 Eastman Kodak Co. (Leisure Equipment & Products) 277,232 267,600 15,000 Eli Lilly & Co. (Pharmaceuticals) 816,628 853,951 23,000 General Electric Co. (Industrial Conglomerates) 668,649 952,200 17,000 Home Depot, Inc. (Specialty Retail) 640,390 551,480 20,000 Intel Corp. (Semiconductors) 476,994 517,200 7,000 Johnson
